COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
                                   §
 IN THE MATTER OF THE                          No. 08-14-00311-CV
 GUARDIANSHIP OF LYNNE SHIRLEY §
 PAXTON, AN INCAPACITATED                         Appeal from the
 PERSON,                           §
                                                Probate Court No. 2
                Appellant.         §
                                             of El Paso County, Texas
                                   §
                                              (TC# 2010-G00204-A)
                                   §
                                ORDER

       The Court GRANTS the Appellant’s motion to reinstate appellate deadlines.

       Therefore the Court ORDERS that the appeal is reinstated, the appellate timetable

suspension is lifted and the Clerk’s Record is now due in this Court on or before May 9, 2015.

       IT IS SO ORDERED this 9th day of April, 2015.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.